Exhibit 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE PERIOD ENDED JUNE 30, 2014 Management’s Discussion and Analysis (MD&A) (July 29, 2014) General This interim MD&A should be read in conjunction with the unaudited interim condensed Consolidated Financial Statements of Talisman Energy Inc. (‘Talisman’ or ‘the Company’) as at and for the three and six month periods ended June 30, 2014 and 2013, and the 2013 MD&A and audited annual Consolidated Financial Statements of the Company. The Company’s interim condensed Consolidated Financial Statements have been prepared in accordance with International Accounting Standard (IAS) 34, Interim Financial Reporting within International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). Talisman’s financial statements are prepared on a consolidated basis and include the accounts of Talisman and its subsidiaries. Substantially all of Talisman’s activities are conducted jointly with others, and the condensed Consolidated Financial Statements reflect only the Company’s proportionate interest in such activities, with the exception of the Company’s investments in Talisman Sinopec Energy UK Limited (TSEUK) and Equion Energía Limited (Equion) which are accounted for using the equity method. Talisman’s investment in the Ocensa pipeline was accounted for using the equity method of accounting until December 19, 2013 when the Company sold its 12.152% equity interest. All comparisons are between the three month periods ended June 30, 2014 and 2013, unless stated otherwise.All amounts presented are in US$, except where otherwise indicated.Abbreviations used in this MD&A are listed in the section “Abbreviations and Definitions”. Unless otherwise indicated, amounts only reflect results from consolidated subsidiaries. Additional information relating to the Company, including its Annual Information Form (AIF), can be found on the Canadian System for Electronic Document Analysis and Retrieval (SEDAR) at www.sedar.com. 1 SECOND QUARTER 2 · Production from ongoing operations was 364 mboe/d, up 12% compared to the second quarter 2013. · Liquids production is up 15% year-over-year to 145 mbbls/d, with North American liquids up 36% to 45 mbbls/d over the same period. FINANCIAL AND OPERATING HIGHLIGHTS ($ millions, unless otherwise stated) Six Months Ended June 30, Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 Total revenue and other income1 Net income (loss) 97 ) ) Per common share ($) Net income (loss)2 ) Diluted net income (loss)3 ) Production4 (Daily Average - Gross) Oil and liquids (mbbls/d) Natural gas (mmcf/d) Total mboe/d (6mcf 1boe) 1. 2012 restated to reflect the change to equity accounting of Equion. Adjustments relating to TSEUK are effective for the period of December 17, 2012 to December 31, 2012 as the TSEUK joint venture was formed on December 17, 2012. 2. Net income (loss) per share includes an adjustment to the numerator for after-tax cumulative preferred share dividends. 3. Diluted net income (loss) per share computed under IFRS includes an adjustment to the numerator for the change in the fair value of stock options and after-tax cumulative preferred share dividends. 4. Includes the Company’s proportionate interest in production from joint ventures. During the second quarter of 2014, the Company had a net loss of $237 million compared to net income of $97 million in the same quarter in 2013 as a result of a loss on held-for-trading financial instruments compared to a gain in 2013, gains on disposals recorded in 2013 and higher impairments in 2014. These were partially offset by higher production and lower income taxes. Higher production volumes from ongoing operations in the second quarter of 2014 were primarily driven by increased volumes in Colombia from the Akacias field, North America and the North Sea. 2 DAILY AVERAGE PRODUCTION Three months ended June 30 Gross before royalties Net of royalties Oil and liquids from Consolidated Subsidiaries (mbbls/d) North America 45 33 35 25 Southeast Asia 45 43 28 23 North Sea 11 13 11 13 Other 16 10 9 5 99 83 66 Oil and liquids from Joint Ventures (mbbls/d) TSEUK 19 17 19 17 Equion 9 10 7 9 28 27 26 26 Total oil and liquids from Consolidated Subsidiaries and Joint Ventures (mbbls/d) 92 Natural gas from Consolidated Subsidiaries (mmcf/d) North America Southeast Asia North Sea 20 4 20 4 Other - Natural gas from Joint Ventures (mmcf/d) TSEUK 2 2 2 2 Equion 48 43 37 34 50 45 39 36 Total natural gas from Consolidated Subsidiaries and Joint Ventures (mmcf/d) Total Daily Production from Consolidated Subsidiaries (mboe/d) North America Southeast Asia 87 83 North Sea 15 13 15 13 Other 16 10 8 5 Total Daily Production from Joint Ventures (mboe/d) TSEUK 19 17 19 17 Equion 17 17 13 15 36 34 32 32 Total daily production from Consolidated Subsidiaries and Joint Ventures (mboe/d) Less production from assets sold or held for sale (mboe/d) North America 8 32 6 30 Southeast Asia 3 4 2 3 11 36 8 33 Total production from ongoing operations (mboe/d) 3 Six months ended June 30 Gross before royalties Net of royalties Oil and liquids from Consolidated Subsidiaries (mbbls/d) North America 43 31 34 24 Southeast Asia 45 42 28 21 North Sea 13 15 13 15 Other 15 11 8 5 99 83 65 Oil and liquids from Joint Ventures (mbbls/d) TSEUK 19 18 19 18 Equion 9 10 7 9 28 28 26 27 Total oil and liquids from Consolidated Subsidiaries and Joint Ventures (mbbls/d) 92 Natural gas from Consolidated Subsidiaries (mmcf/d) North America Southeast Asia North Sea 17 9 17 9 Other - Natural gas from Joint Ventures (mmcf/d) TSEUK 2 2 2 2 Equion 47 41 38 33 49 43 40 35 Total natural gas from Consolidated Subsidiaries and Joint Ventures (mmcf/d) Total Daily Production from Consolidated Subsidiaries (mboe/d) North America Southeast Asia 87 80 North Sea 16 16 16 16 Other 15 11 8 5 Total Daily Production from Joint Ventures (mboe/d) TSEUK 19 19 18 19 Equion 17 17 13 14 36 36 31 33 Total daily production from Consolidated Subsidiaries and Joint Ventures (mboe/d) Less production from assets sold (mboe/d) North America 18 31 16 31 Southeast Asia 3 6 2 3 21 37 18 34 Total production from ongoing operations (mboe/d) Production represents gross production before royalties, unless noted otherwise.Production identified as net is production after deducting royalties. Production from ongoing operations was 364 mboe/d, an increase of 12% compared to 2013 due principally to increased liquids production in North America. In North America, production from ongoing operations increased by 19% compared to 2013. Capital investment in North America continues to be prioritized towards liquids-rich opportunities, resulting in oil and liquids increasing from 19% to 25% of the overall North American production mix for 2014. Oil and liquids production increased by 36% due principally to increased development activity in the Eagle Ford and the onset of new liquids production in the Edson area.Natural gas production decreased by 6% due principally to the sale of the Company’s Montney position and other non-core assets in western Canada, partially offset by increased development activity in the Marcellus and Eagle Ford. 4 In Southeast Asia, total production from ongoing operations increased by 2% compared to 2013. Total oil and liquids production increased by 5% due principally to the start-up of HST / HSD in Vietnam in May and June of 2013, partially offset by reduced production from Kitan in Australia due to natural decline and maintenance. Natural gas production decreased due principally to precautionary shutdown and subsequent reduced gas supply from the PM-3 offshore facility in Malaysia. Production in Norway increased by 15% due principally to increased production at Varg as a result of the start-up of the Varg gas export in the first quarter of 2014 partially offset by planned maintenance and natural declines at Brage and Veslefrikk. In the TSEUK joint venture, production increased by 12% due principally to improved uptime at Bleoholm and Piper, and the restart of production at Claymore, partially offset by unplanned outages at Monarb. In the Other segment, including the Equion joint venture, production was 33 mboe/d in 2014 compared to 27 mboe/d in 2013. Liquids production in Colombia increased principally due to additional long-term testing wells in Akacias.Algeria production increased principally due to new production at EMK which started during the second quarter of 2013. VOLUMES PRODUCED INTO (SOLD OUT OF) INVENTORY1,2 Three months ended June 30 Six months ended June 30 North America - bbls/d³ ) - ) - Southeast Asia - bbls/d ) ) North Sea – bbls/d ) ) Other – bbls/d ) ) Total produced into (sold out of) inventory – bbls/d ) ) Total produced into (sold out of) inventory – mmbbls ) ) Inventory at June 30 - mmbbls 1. Gross before royalties. 2. Effective January 1, 2013, the North Sea volumes only include Norway. 3. Volumes exclude linefill amounts capitalized to PP&E. In the Company's international operations, produced oil is frequently stored in tanks until there is sufficient volume to be lifted. The Company recognizes revenue and the related expenses on crude oil production when liftings have occurred. Volumes presented in the “Daily Average Production” table represent production volumes in the period, which include oil volumes produced into inventory and exclude volumes sold out of inventory. During the three month period ended June 30, 2014, volumes in inventory increased from 1.7 mmbbls to 1.9 mmbbls due principally to increased inventories in Malaysia, Norway and Indonesia, partially offset by decreased inventories in Algeria, Australia and North America. 5 COMPANY NETBACKS1,2 Three months ended June 30 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs 1. Netbacks do not include pipeline operations. 2. Amounts shown only represent netbacks from consolidated subsidiaries and exclude netbacks from equity accounted entities. Six months ended June 30 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price Royalties - - Transportation Operating costs Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs 1. Netbacks do not include pipeline operations. 2. Amounts shown only represent netbacks from consolidated subsidiaries and exclude netbacks from equity accounted entities. 6 During the quarter, the Company’s average gross netback was $27.60/boe, 17% higher than 2013 due principally to higher realized liquids and gas prices in North America, higher liquids prices in Southeast Asia, lower transportation costs, partially offset by higher royalties and lower realized gas prices in Southeast Asia. Talisman’s realized net price of $56.47/boe was 7% higher than 2013, due principally to higher realized prices on oil and liquids, which increased by 4% from 2013 and higher natural gas prices in North America. The Company’s realized net sale price includes the impact of physical commodity contracts, but does not include the impact of financial commodity price derivatives discussed in the “Risk Management” section of this MD&A. The corporate royalty rate was 28%, down from 29% in 2013 due principally to increased revenues from lower royalty rate jurisdictions. COMMODITY PRICES AND EXCHANGE RATES1 Three months ended June 30 Six months ended June 30 Oil and liquids ($/bbl) North America Southeast Asia North Sea Other Natural gas ($/mcf) North America Southeast Asia North Sea Other - Company $/boe (6mcf1boe) Benchmark prices and foreign exchange rates WTI(US$/bbl) Dated Brent(US$/bbl) WCS(US$/bbl) LLS(US$/bbl) NYMEX(US$/mmbtu) AECO(C$/gj) C$/US$ exchange rate UK£/US$ exchange rate 1. 2013 represents prices from consolidated subsidiaries and excludes prices from equity investees. In North America, realized oil and liquids prices were relatively stable in 2014 compared to 2013. The realized liquids price in 2014 was more heavily weighted towards Natural Gas Liquids (NGL) products compared to 2013.In Southeast Asia, and the North Sea, realized oil and liquids prices increased by 10% and 3% respectively, consistent with increases in Brent pricing. 7 In North America, realized natural gas prices increased by 11% in 2014, consistent with increases in NYMEX prices. In Southeast Asia, realized natural gas prices decreased by 6% due principally to varying market allocation to the PSC gas contracts. A significant portion of natural gas pricing in Southeast Asia is linked to oil based indices. For example, Corridor gas prices averaged $9.77/mcf in the second quarter, where approximately 48% of sales are referenced to Duri crude and other oil indices on an energy equivalent basis. Due to these reasons, Talisman’s overall realized natural gas price of $6.18/mcf increased by 1% compared to 2013. EXPENSES Unit Operating Expenses1 Three months ended June 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other Six months ended June 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other 1. 2013 represents unit operating expenses from consolidated subsidiaries, excluding unit operating expenses from equity investees. Total Operating Expenses1 Three months ended June 30 Six months ended June 30 ($ millions) North America Southeast Asia North Sea 71 86 Other 16 5 23 13 1. Represent operating expenses from consolidated subsidiaries, excluding operating expenses from equity investees. Total operating expenses decreased by $30 million due principally to the timing of liftings and asset dispositions in North America. These were partially offset by increased operating expenses in the rest of the world. In North America, total operating expenses decreased by 7% to $134 million principally due to property dispositions in western Canada, and revisions to estimated costs in 2013, partially offset by increased production activity in the Eagle Ford. Unit operating expenses in North America decreased by 8% consistent with the reasons noted above and higher production volumes. 8 In Southeast Asia, total operating expenses decreased by 11% due primarily to the timing of liftings partially offset by the start-up of HST / HSD in Vietnam in the second quarter of 2013. Unit operating expenses increased by 7% due primarily to higher rates on new production in Vietnam and maintenance activities in Malaysia and Indonesia. In the North Sea, operating expenses in Norway were down by 17% due principally to the timing of liftings, partially offset by increased maintenance costs at Brage. Unit operating costs in Norway decreased by 4% due to higher production volumes and lower operating costs for the reasons mentioned above. In the rest of the world, total operating expenses were up by $11 million compared to the same period in 2013 due to increased long-term production testing in the Akacias field in Colombia and the ramp-up of EMK in Algeria in 2014. Unit operating expense for the Company was stable compared to 2013 due to the reasons noted above. Unit Depreciation, Depletion and Amortization (DD&A) Expense1 Three months ended June 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other Six months ended June 30 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other 1. Represents unit DD&A from consolidated subsidiaries, excluding unit DD&A from equity investees. 9 Total DD&A Expense1 Three months ended June 30 Six months ended June 30 ($ millions) North America Southeast Asia North Sea 50 44 90 Other 20 1 30 12 1. Represents DD&A expenses from consolidated subsidiaries, excluding DD&A expense from equity investees. Total DD&A expense increased by $16 million as a result of higher rates in the rest of the world and the North Sea. This was partially offset by decreased DD&A expense in North America. DD&A expense in North America decreased by 3% principally due to the cessation of depletion associated with property dispositions, partially offset by higher production in Canada and the Eagle Ford. Unit DD&A expense decreased by 5% due to reserve additions in the Marcellus and impairments recorded on Canadian assets in the fourth quarter of 2013. In Southeast Asia, DD&A expense remained stable and unit DD&A expense increased by 11%, due principally to the addition of higher DD&A rate properties from HST / HSD in Vietnam, partially offset by the timing of liftings. In the North Sea, DD&A expense for Norway increased by 14% due principally to higher rates which resulted from increases in book value associated with increases in decommissioning liabilities at the end of 2013 and reserve revisions made at the end of 2013 related to Varg, Brage and Veslefrikk. In the rest of the world, total DD&A expense increased due principally to the timing of liftings, increased production and the addition of higher DD&A rate properties in Algeria. Unit DD&A expense for the Company increased by 4% to $15.67/boe due to the reasons noted above. 10 Impairment1 Three months ended June 30 Six months ended June 30 ($ millions) Impairment losses North America - Southeast Asia - North Sea 60 - 7 Other - 12 - 12 60 12 19 Impairment reversals North America ) - ) - Southeast Asia - North Sea - ) - ) Other - ) Net Impairment 28 (9
